TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-18-00354-CV



              Delores Glass Matthews, Dorothy Glass Redus, Allen Glass,
            Monica Glass Reedy, Nancy Glass Jones, Mary Regina Glass Essex,
                       Kenneth Glass, Mable Glass Burnet Nunn
                          and Gretchen Campbell, Appellants

                                                v.

                                    Edward Glass, Appellee


              FROM THE 155TH DISTRICT COURT OF FAYETTE COUNTY
      NO. 2015V-031, THE HONORABLE JEFF R. STEINHAUSER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants’ brief was originally due on August 8, 2018. On August 10, 2018, this

Court sent a notice to appellants informing them that their brief was overdue and that a failure to

file a satisfactory response by August 20, 2018, would result in the dismissal of this appeal for

want of prosecution. To date, appellants have not filed a brief or a motion for extension of time.

Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                             __________________________________________
                                             Bob Pemberton, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed for Want of Prosecution

Filed: August 24, 2018